Electronically Filed
                                                      Supreme Court
                                                      SCEC-12-0000714
                                                      13-SEP-2012
                                                      07:58 AM



                       NO. SCEC-12-0000714

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              KHISTINA CALDWELL DEJEAN, Plaintiff,

                               vs.

    SCOTT NAGO, Chief Election Officer, Office of Elections,
     State of Hawai#i; and DAVID M. LOUIE, Attorney General,
                  State of Hawai#i, Defendants.


                       ORIGINAL PROCEEDING

                              ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna and Pollack, JJ.)

          Upon consideration of the “Motion for Extension of
Time/Reconsideration”, which was filed by Plaintiff Khistina
Caldwell DeJean on September 7, 2012, and the record,
          IT IS HEREBY ORDERED that the motion is denied as
untimely. See Hawai#i Rules of Appellate Procedure Rule 40(a)
(“A motion for reconsideration may be filed by a party only
within 10 days after the filing of the opinion, dispositional
order, or ruling unless by special leave additional time is
granted during such period by a judge or justice of the appellate
court involved.”).
          DATED: Honolulu, Hawai#i, September 13, 2012.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack